Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 2-7, 9-14, 16-20 are objected to because of the following informalities:  Claim 2 recites “Claim” it appears it should be decapitalized. Appropriate correction is required.
Drawings
3.	The drawings are objected to because figs 4-6 appear to indicate they are directed to elements 315, 317, and 319 in fig 3 but it appears it appears fig. 4 should be 400  in accordance with paragraph 0038.  However, it also appears figs. 4-6 was meant to reference back to elements in figure 3 314, 315, and 316 from the descriptions of paragraphs 0038-0040.  It is further noted 319 isn’t even mentioned anywhere in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
Specification
4.	The disclosure is objected to because of the following informalities: paragraph 0053 has a typo graphical error, it appears it should read “As shown,…” not “Aa shown,..”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 2-7, 9-14, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "A system" in line 1 of claim 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears that it is meant to be “The system” referring back to the system recited in claim 1 and not an entirely new system.  Claims 3-7 do similar to that as claim 2 and are therefore similarly rejected.

Claim 16 recites the limitation "A system" in line 1 of claim 16.  There is insufficient antecedent basis for this limitation in the claim.  It appears that it is meant to be “The system” referring back to the system recited in claim 15 and not an entirely new system.  Claims 17-20 do similar to that as claim 16 and are therefore similarly rejected.


Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
In summary, Claim 15 recites a “system” comprising a source database system, a target database system, and a replication system. The Specification expressly states that “each component or device may comprise any number of hardware and/or software elements suitable to provide the functions described herein as well as any other functions”, see Specification 0061. The specification further states “embodiments are therefore not limited to any specific combination of hardware and software”, see specification 0062. Accordingly, the recited system” is computer software per se and is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” as defined in 35 U.S.C. 101.
Claims 16-20 fail to resolve the deficiencies of claim 15 and are therefore rejected.

Allowable Subject Matter
9.	Claims 1 and 8 are allowed.
With respect to independent claim 1, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…during the detection of changes to data and the replication of the data changes: 
…
determine a first one or more solutions to resolve the first maintenance event; 
present the first maintenance event and the first one or more solutions to resolve the first maintenance event to a user; 
receive an indication from the user of a first solution of the first one or more solutions to resolve the first maintenance event; and 
in response to the indication, execute the first solution.”, in combination with the other claimed limitations.   

With respect to independent claim 8, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…during the detection of changes to data and the replication of the data changes:
 …
determining a first one or more solutions to resolve the first maintenance event; 

receiving an indication from the user of a first solution of the first one or more solutions to resolve the first maintenance event; and 
in response to the indication, executing the first solution.”, in combination with the other claimed limitations.   

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US20130173547 by Cline et. al. in particular discloses migrating image copy data from a source database to a target database using a metadata export file in the migration system 100, see 0030.  The relevance of Cline provides is in figure 2 elements 210-218, where the source table and the target tables are determined if they are compatible tables or not, see fig. 2 and 0054.  Tables may not be compatible because of differences in table structure, see 0054.  When unmatched objects exist in the export file then, the data migration system 100 may alert the database manager to any unmatched objects and terminate the data migration.  After checking the structure, the system 100 checks the data changes, if no data changes then no migration is 

US20120005160 by Naicken et. al. in particular discloses repairing a replicated table.  A main repair operation repairs a specified repair target table on a repair target server based on a specified repair source table on a repair source server, see 0075.   The target table is repaired while replication is ongoing and replicated data for the repair target table from participants other than the repair source server is forwarded to the repair target server via the repair source server, see 0076.  A source scanner selects data from rows in the source repair table 152 to send to the target server 156 for comparison to the data in the repair target table 154 on the repair target server 156, see 0090 and fig. 5.  The apply component receives repair data that is the update, for the row from the queue and applies the repair data to the repair target table, see 0100 and fig. 5.  Figs. 15 and 16 further provide flow for how repair jobs are generated and how repair jobs are executed. Naicken does not disclose at least the elements indicated above in claims 1 and 8.

US20100030730 by Shang et. al. in particular discloses a similar environment as that of the present application.  The present application for invention (us app. 16860257) provides for a replication system, source system, target system and a client system. Shang provides for a replication server, source database, target database, and a replication agent.  The replication agent scans a transaction log for changes at source database engine and sends those changes to the replication server, see 0026.  The replication agent formats the contents read from the 

	
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924. The examiner can normally be reached M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PHAM/Primary Examiner, Art Unit 2167